Atkinson, J.
For tlis want of tlie requisite affidavit, this ease comes within the ruling in the case of King v. State, 122 Ga. 153, wherein it was held that “This court will not interfere with the order of the judge of the superior court refusing to sanction a writ of certiorari from a *11judgment of conviction in a county court, where the record fails to show that the petitioner filed the affidavit required by the Penal Code, § 765.”'
Submitted February 19,
Decided March 22, 1906.
Petition for certiorari. Before Judge Russell, Gwinnett superior court. December 26, 1905.
B. O. Dobbs and J. 17. Green, for plaintiff in error.
S. J. Tribble, solicitor-general, J. V. Pool, and D.' K. Johnston, contra.

Judgment affirmed.


All the Justices concur.